Case 3:17-cv-02602-PGS-TJB Document 44 Filed 11/27/19 Page 1 of 2 PageID: 1065



                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 18-3193
                                     ___________


                                 HOSEA L. FLAGG,
                                             Appellant

                                          v.

        STATE OF NEW JERSEY OFFICE OF CHILD SUPPORT SERVICES
                  ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                       (D.N.J. Civil Action No. 3-17-cv-02602)
                     District Judge: Honorable Peter G. Sheridan
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 21, 2019

                 Before: MCKEE, COWEN and ROTH, Circuit Judges

                                     ___________

                                    JUDGMENT
                                    ___________

      This cause came to be considered on the record from the United States District

Court for the District of New Jersey and was submitted pursuant to Third Circuit LAR

34.1(a) on February 21, 2019. On consideration whereof, it is now hereby
Case 3:17-cv-02602-PGS-TJB Document 44 Filed 11/27/19 Page 2 of 2 PageID: 1066



      ORDERED and ADJUDGED by this Court that the judgment of the District

Court entered August 29, 2018, be and the same is hereby affirmed. Costs taxed against

the appellant. All of the above in accordance with the opinion of this Court.

                                                       ATTEST:

                                                       s/ Patricia S. Dodszuweit
                                                       Clerk


Dated: November 27, 2019
